Citation Nr: 1722603	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cancer/cancer-type condition.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1974 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of that hearing is of record.

For the reasons stated below, the Board finds that further development is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he developed cancer and/or cancer-type condition due to misdiagnosis and/or mistreatment by VA medical facilities.  His medical records indicate a history of laryngeal cancer and thyroid cancer, as well as a lesion of the right femur which VA medical records diagnose as consistent with enchondroma.  The Veteran has indicated the enchondroma is a cancer or a cancer-type condition, and that it has been misdiagnosed and/or inadequately treated by VA.  Further, he indicated that he developed additional disability due to a VA surgical procedure, and his account of this procedure appears consistent with an excision of the right tibial lesion in October 2007.  He has also indicated he subsequently developed a lesion of the right ankle as a result of his right femur lesion/enchondroma and VA's inadequate treatment, and he ultimately had to seek private medical treatment.  Further, he indicates he developed prostate cancer due to VA's inadequate medical treatment to include of the right femur lesion/enchondroma.

Under 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Board notes the Veteran reported at his May 2015 hearing that he received private treatment for his cancer from a Dr. H.  See Transcript pp. 5-9, 11, 21-25.  In addition, the Board notes that records are on file from Dr. H, to include treatment for right ankle mass in February 2010.  However, the Veteran's testimony at the May 2015 hearing indicates ongoing treatment with Dr. H.  As such, it appears there may be private medical records pertinent to this case which are not on file.  Accordingly, a remand is required to obtain any such records.

The Board also notes that the VA medical records on file reflect the Veteran has received treatment for various conditions from multiple VA facilities over the years, to include his laryngeal cancer, thyroid cancer, prostate cancer, and enchondroma of the right femur.  However, it does not appear he has been accorded an examination for the specific purpose of addressing his contentions in this case, to include whether he developed the right ankle mass and/or prostate cancer due to the treatment he received from VA for his right femur lesion/enchondroma or lack thereof.  The Board finds such an examination is warranted in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the ischemic heart disease claim, the Veteran has contended that it is due to in-service exposure to herbicide agents/Agent Orange.  Pursuant to 38 C.F.R. §§ 3.307, 3.309(e), service connection is warranted for ischemic heart disease on a presumptive basis for veterans who had such exposure.  The Board notes, however, that it is not clear in this case whether he had such exposure.

The record does not reflect the Veteran had active service in the Republic of Vietnam War era so as to be presumed to have such exposure pursuant to 38 U.S.C.A. § 1116.  He has reported, to include at his May 2015 hearing, that he was exposed to herbicides while working in ammunitions and chemicals while stationed in Korea.  In pertinent part, he testified that herbicides were mixed with diesel fuel at the ammunition dump where was he stationed and worked.  See Transcript pp. 28-29.  He has also indicated that the herbicides were associated with depleted uranium he worked with.

The Department of Defense (DOD) has identified specific units that served in areas along the Korean DMZ where herbicides were used between April 1968 and August 1971.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.4.b.  In this case, while the Veteran's military personnel records confirm he had active service in Korea, it was in 1975 and after the period in question under these provisions.  Nevertheless, VA's Adjudication Procedure Manual includes development procedures based on herbicide exposure in other locations, and it is only logical this could include Korea other than the April 1968 to August 1971 period.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  It is not clear such steps were taken in this case.  Granted, a February 2016 VA Memorandum made a formal finding on the unavailability of federal records and/or information regarding the verification of service in the Republic of Vietnam or exposure to Agent Orange during the Veteran's active service, and it was noted the case was forwarded to the Joint Services Records Research Center (JSRRC) coordinator for review and investigation.  However, the Memorandum appears to focus on the issue of whether there was Vietnam service, and it is not clear it explicitly addressed the matter of herbicides associated with diesel fuel and/or uranium as advanced by the Veteran.  Consequently, the Board concludes a remand is also required to undertake any such development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for cancers, right femur lesion/enchondroma, and ischemic heart disease since March 2013.  In pertinent part, the Veteran should be specifically requested to indicate any such treatment from Dr. H, as indicated by his testimony at the May 2015 hearing.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Perform the necessary development for claims based upon herbicide exposure in other locations consistent with VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.7.a.  

3.  Given the Veteran's report of uranium exposure, undertake all steps necessary to the complete the action directed in 38 C.F.R. § 3.311, to include for preparation of a dose estimate, to the extent feasible, based on available methodologies. The dose estimate should establish the highest likely radiation dose(s) to which the Veteran was exposed during his service. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address his claims for compensation under 38 U.S.C.A. § 1151.  The claims folder should be made available to the examiner for review before the examination.

The examiner should clarify the nature of the Veteran's right femur lesion, identified by other clinicians as enchondroma.  Among other things, the examiner should explicitly address whether that lesion is cancer.

The examiner should also opine as to whether it is at least as likely as not the Veteran developed any disability/additional disability as a result of VA treatment, to include misdiagnosis or failure to diagnose the nature of his right femur lesion or the October 2007 excision of right tibial lesion.  In making this determination, the examiner should specifically address whether the Veteran developed the right ankle mass or prostate cancer as a result of such treatment.

If the Veteran did develop disability/additional disability as a result of VA treatment for his right femur lesion/enchondroma, please opine as to whether it is at least as likely as not any such disability/additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

